Name: Council Regulation (EEC) No 3807/81 of 21 December 1981 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382 / 26 Official Journal of the European Communities 31 . 12 . 81 COUNCIL REGULATION (EEC) No 3807/81 of 21 December 1981 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey ( 1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January until 31 December 1982 , the products originating in Turkey listed in the Annex shall be admitted for import into the Community of Nine at the customs duties indicated for each of them . 2 . For the purposes of application of this Regula ­ tion, 'originating products ' shall mean those prod ­ ucts which fulfil the conditions laid down in Asso ­ ciation Council Decision No 4/72 of 29 December 1972 annexed to Regulation (EEC) No 428/73 ( 3 ), as amended by Decision No 1 /75 of 26 May 1975 annexed to Regulation ( EEC) No 1431 /75 (4 ). Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to Council Regulation ( EEC) No 3033 /80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural prod ­ ucts ('), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion , Whereas , under Annex 6 of the Additional Protocol laying down the conditions , procedures and time ­ tables for implementing the transitional phase pur ­ suant to Article 4 of the Agreement establishing an association between the European Economic Com ­ munity and Turkey, and under Article 1 of the In ­ terim Agreement between the European Economic Community and Turkey consequent on the acces ­ sion of new Member States to the Community, the Community must totally or partially suspend the Common Customs Tariff duties applicable to cer ­ tain products ; whereas it also appears necessary on a provisional basis to adjust or supplement some of the advantages provided for in the abovementioned Annex 6 ; whereas the Community should therefore , with regard to the products originating in Turkey contained in the list annexed to this Regulation , suspend until 31 December 1981 either the fixed component of the charge applicable to the goods coming under Regulation ( EEC) No 3033/80 or the customs duty applicable to the other products , at the levels indicated for each of them ; Whereas , in accordance with Article 1 19 of the 1979 Act of Accession, the Council adopted Regulation (EEC) No 3555/80 of 16 December 1980 determin ­ ing the arrangements to be applied with regard to imports into Greece , originating in Algeria, Israel , Malta, Morocco , Portugal , Syria, Tunisia or Tur ­ key (2 ); whereas as a result this Regulation applies to the Community of Nine , The methods of administrative cooperation which ensure that the products listed in the Annexes ben ­ efit from the total or partial suspension shall be those laid down in Association Council Decision No 5 /72 of 29 December 1972 annexed to Regula ­ tion (EEC ) No 428/73 , as last amended by Decision No 1 /78 of 18 July 1978 annexed to Regulation (EEC) No 2152/78 ( 5 ). Article 2 When the imports of products benefiting from the arrangements provided for in Article 1 come into the Community in quantities or at prices which cause or threaten to cause serious loss to the Community producers of similar products or directly competitive products, the Common Customs Tariff duties may be partially or wholly reintroduced for the products in question . These measures may also be taken in the event of serious loss or the threat of serious loss limited to a single region of the Community . (!) OJ No L 323 , 29 . 11 . 1980, p . 1 . (2 ) OJ No L 382, 31 . 12 . 1980, p . 1 . (3 ) OJ No L 59, 5 . 3 . 1973 , p . 73 . ( «) OJ No L 142,4.6. 1975 , p . 1 . (5 ) OJ No L 253 , 15.9 . 1978, p . 1 . 31 . 12 . 81 Official Journal of the European Communities No L 382/27 Article 3 days following the day of its notification . The inter ­ vention of the Council shall not have a suspensory effect . The Council shall meet without delay . It may by a qualified majority amend or annul the mea ­ sure taken . Article 4 1 . In order to ensure the application of Article 2, the Commission may decide by means of a Regula ­ tion to reintroduce Common Customs Tariff duties for a limited period. 2 . Where the Commission has been requested by a Member State to take action it shall take a decision within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission 's action to the Council , within a period of 10 working This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY No L 382 / 28 Official Journal of the European Communities 31 . 12 . 81 ANNEX List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the duties of the Common Customs Tariff CCT heading No Description Rate of duty 03.01 Fish , fresh ( live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : ex q ) Other :  Aquarium fish Free II . Fillets : b ) Frozen : ex 7 . Other :  Of sharks and of halibut 10% C. Livers and roes 5% 03.02 Fish, dried, salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : e ) Salmon , salted or in brine 2% 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead), chilled, frozen , salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : ex V. Other ( for example, Norway lobsters ):  Peurullus spp 7% 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh , dried, dyed, bleached, impreg ­ nated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids ( family Orchidaceae ) and Anthurium . 15% ex B ; Other :  Cut flowers , not further prepared than dried 7% 07.01 Vegetables, fresh or chilled : ex T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus (L.) Moench); Moringa oleifera (Drumsticks) . . Free  Aubergines , from 1 to 14 January 9%  Other, excluding parsley, vegetable marrows (includ ­ ing courgettes) and pumpkins , celery sticks , from 1 January to 31 March and aubergines from 15 Janu ­ ary to 31 March 9% 31 . 12 . 81 Official Journal of the European Communities No L 382 / 29 CCT heading No Description Rate of duty 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus ( L. ) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables, whole , cut , sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms, excluding cultivated mushrooms 8%  Horse-radish (Cochlearia armoracia ) Free 07.0(i Manioc, arrowroot, salep, Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin con ­ tent , fresh or dried, whole or sliced ; sago pith : B. Other Free 08.01 Dates , bananas, coconuts, Brazil nuts , cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens , fresh or dried, shelled or not : ex B. Bananas :  Dried 2% 08.02 Citrus fruit, fresh or dried : ex E. Other :  Limes and limettes ( citrus aurantifolia, var. Lumio and var . Limetta) 9 · 6 % 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : E. Pecans Free ex G. Other (excluding hazelnuts and pignolea nuts) Free 08.07 Stone fruit, fresh : E. Other 7% 08.08 Berries , fresh : E. Papaws 2% F. Other 5% ex 08.09 Other fruit, fresh :  Rose-hips fruit Free  Watermelons, from 1 November to 31 March 6-5%  Other, excluding melons and watermelons 6% 08.10 Fruit (whether or not cooked), preserved by freezing, not con ­ taining added sugar : ex B. Bilberries (fruit of the Vaccinium myrtillus) blackberries (brambleberries ), mulberries and cloudberries 8% No L 382 / 30 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty 08.10 (cont'd) C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium ex D. Other : 7%  Quinces 11 %  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 7% 08.1 ! Fruit provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : C. Papaws Free D. Bilberries ( fruit of the Vaccinium myrtillus) 3% ex E. Other :  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and watermelons Free 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03,08.04 or 08.05 : E. Papaws Free - 09.01 Coffee , whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing in any proportion : A. Coffee : I. Unroasted : b ) Freed of caffeine 9% B. Husks and skins 8% 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances, pectinates and pectates : ex I. Dry, excluding apple, pear and quinze pectic sub ­ stances 12% ex II . Other, excluding apple, pear and quinze pectic sub ­ stances 7% 15.04 Fats and oils , of fish and marine mammals, whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 interna ­ tional units per gram Free 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : B. China-wood and oiticica oils ; myrtle wax and japan wax . . . Free 31 . 12 . 81 Official Journal of the European Communities No L 382 /31 CCT heading No Description Rate of duty 15.07 D. Other oils : ( cont'd ) I. For technical or industrial uses other than the manufac ­ ture of foodstuffs for human consumption (a): a ) Crude : 1 . Palm oil 2 · 5 % ex 3 . Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil 2 · 5 % 11 . Other : a ) Palm oil : 1 . Crude 4% 15.12 Animal or vegetable oils and fats wholly or partly hydrogenated , or solidified or hardened by any other process, whether or not refined, but not further prepared : B. Other 11 % 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : 11 . Other : a ) Oil foots and dregs ; soapstocks Free 16.02 Other prepared or preserved meat or meat offal : B. Other : II . Game or rabbit meat or offal :  Game 9% III . Other : b ) Other : 1 . Containing bovine meat or offal : ex bb ) Other :  Prepared or preserved bovine tongue 17% 2 . Other : bb ) Other 16% 16.04 Prepared or preserved fish, including caviar and caviar substi ­ tutes : A. Caviar and caviar substitutes : I. Caviar (sturgeon roe) 12% II . Other 16% B. Salmonidae 4% G. Other : I. Fillets , raw , coated with batter or breadcrumbs, deep frozen 10% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 382 32 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty 16.04 ( cont'd ) G. II . Other 10% 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % + vc C. Chocolate and chocolate goods , whether or not filled ; sugar confectionary and substitutes therefor made from sugar sub ­ stitution products, containing cocoa 1 0 % + vc with a max. of 27 % + ads 19.02 Malt extract ; preparation of flour, meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 °o by weight of cocoa ; B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose ) Free + vc II . Other :  Preparations based on flour of leguminous vegeta ­ bles in the form of sun-dried discs of dough , known as ' papad' Free  Other Free + vc ex 19.04 Tapioca and sago , excluding tapioca and sago substitutes obtained from potato or other starches 4 % + vc 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( puffed rice , corn flakes and similar products ) . . Free + vc 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : ex H. Other, including mixtures :  Moringa oleifera (Drumsticks) Free 20.03 Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 10% + ( L) ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons 10% 20.04 Fruit , fruit-peel and parts of plants , preserved by sugar (drained, glacÃ © or crystallized): B. Other : ex I. With a sugar content exceeding 13 % by weight : 31 . 12 . 81 Official Journal of the European Communities No L 382 / 33 CCT heading No Description Rate of duty 20.04 I cont 'd ) B. ex I.  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex 11 . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 6 vo + ( L ) 6% 20.05 Jams , fruit jellies , marmalades , fruit purÃ ©e and fruit pastes , being cooked preparations , whether or not containing added sugar : C. Other : I. With a sugar content exceeding 30 % by weight : ex b ) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons ... 1 1 % + ( L ) ex II . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 11 % + ( L) ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 1 1 % 20.06 Fruit , otherwise prepared or preserved , whether or not contain ­ ing added sugar or spirit : B. Other : I. Confining added spirit : a » Ginger b ) Pineapples , in immediate packings of a net capa ­ city : 1 . Of more than 1 kg . 10% aa ) With a sugar content exceeding 17% by weight 10% + ( L) bb ) Other 10% 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19% by weight 10 % + ( L ) bb) Other 10% II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons .... 7 4 + ( L) No L 382 34 Official Journal of the European Communities 31 . 2 . 81 CCT heading No Description Rate of duty 20.06 B. II . a ) ex 8 .  Tamarind (pods , pulp ) 7 % + ( L ) ( cont'd ) 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 1 1 % + (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons .... 8 % + (L) 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding melons and water ­ melons 8 % + ( L) c) Not containing added sugar , in immediate packings of a net capacity : 1 . Of 4-5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 7% ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pine ­ apples, melons and watermelons in which no single fruit exceeds 50 % of the total weight of the fruits 11 % 2 . Of less than 4-5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 7% 31 . 12 . 81 Official Journal of the European Communities No L 382/ 35 CCT heading No Description Rate of duty 20.06 B. II . c ) 2 , ex bb )  Mixtures of two or more fruits falling (cont'd) within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineap ­ ples, melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruit 12% 20.07 Fruit juices (including grape must ) and vegetable juices, whether or not containing added sugar, but unfermented and not con ­ taining spirit : A. Of a specific gravity exceeding 1 · 33 at 15 °C : III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 14% b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 14% + ( L) ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 14% B. Of a specific gravity of 1 · 33 or less at 1 5 ° C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 3 . Lemon juice or other citrus fruit juices : ex bb) Other :  Excluding lemon juice 13% 6. Other fruit and vegetable juices : ex aa ) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 9% ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons 9% b) Of a value of 30 ECU or less per 100 kg net weight : 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight : No L 382 36 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rate of duty 20.07 B. II . b) 7 , ex aa)  Of fruit falling within heading Nos (cont'd) 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons 9 % + ( L) ex bb) With an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08 . 01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 9% ex cc ) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 9% 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise pre ­ pared : 1 . Maize 3 % -f vc II . Rice 4 % + vc III . Other 4 % -+- vc